Title: To John Adams from Benjamin Stoddert, 26 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 26th. June 1799

I do myself the honor to enclose a Letter from John C. Jones Esquire recommending Capt. Joseph Saunders, for a Lieutenancy in the Navy—and a Letter to Capt. Saunders, enclosing his commission, which will require your signature should you think fit that the Appointment should be made—As Lieutenants will soon be wanting in that country, I should presume from Mr. Jones’ representation, that Capt. Saunders is a fit character for the Appointment.
I have the honor to be with the / highest respect and Esteem, / Sir, / yr. most obed. Sert.

Ben Stoddert